DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/22/2022 has been entered. Claims 1, 2, 4-15, 19 and 20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) and 112(d) rejection previously set forth in the non-final Office Action mailed 3/28/2022.

Information Disclosure Statement
The examiner notes that the IDS submitted on 6/11/2022 has not been considered as the statement specified in 37 CFR §1.97(e) has not been provided and the fee set forth in 37 CFR §1.17(p) has not been paid for the specified IDS. The applicant submitted a second IDS on 6/28/2022 with the correct fee payment and therefore the IDS submitted on 6/28/2022 has been considered.


Allowable Subject Matter
Claims 1, 2, 4-15, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is EP 3100698 which teaches a waste disposal system with a waste chute with a first and second opening with lamellae at the first opening and United States Application Publication No. 2011/0091292 which teaches a chute with a first and second opening with lamellae at the first and second openings. However, the prior art does not disclose, teach or suggest the claimed combination of the waste chute having a first diameter in a region of the first and second lamella annuli and has a second inner diameter which is smaller than the first inner diameter extending continuously for most of the second distance between the first and second lamella annuli (claim 1) and a first diameter in a region of the first lamella annuli and has a second inner diameter which is smaller than the first inner diameter extending continuously for most of the second distance between the first lamella annulus and the second opening (claims 12 and 14). The examiner notes that the prior art of United States Application Publication No. 2011/0091292 has two diameters with one being smaller than the other, but as the chute is corrugated, the second diameter does not extend continuously for most (the examiner is interpreting most to be at least half) of the second distance between the first annulus and either the second annulus or second opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796